                   Case 14-40413-lkg     Doc 51    Filed 03/08/19   Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE:                                                                            In Proceedings
                                                                                  Under Chapter 13
Herbert R. Tobias III
                                                                                  BK 14−40413−lkg
             Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−8603



                                      FINAL DECREE

The estate of the above named debtor has been fully administered.
IT IS ORDERED THAT:
Russell C Simon is discharged as Trustee in this cause and the sureties on the Trustee's bond are
released from further liability in this case.
The chapter 13 case of the above named debtor is closed.

ENTERED: March 8, 2019                                     /s/ Laura K. Grandy
                                                           UNITED STATES BANKRUPTCY JUDGE
